             Case 2:19-cv-00290-RSL Document 266 Filed 04/27/20 Page 1 of 5



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      BRUCE CORKER, et al.,
                                                               NO. C19-0290RSL
 9
                           Plaintiffs,

10
                    v.                                         ORDER GRANTING PLAINTIFFS’
                                                               MOTION TO COMPEL
11
      COSTCO WHOLESALE, et al.,

12
                           Defendants.

13

14
            This matter comes before the Court on plaintiffs’ “Motion to Compel Production of
15

16   Document in the Form Kept in the Ordinary Course of Business and Without Redactions” (Dkt.

17   # 206), plaintiff’s “Motion to Seal Document” (Dkt. # 208), and defendant BBC Assets’
18   “Motion for Protective Order” (Dkt # 211). In response to a request for documents sufficient to
19
     identify the volume and price of “Kona” coffee it sold, BBC Assets produced summary
20
     documents purporting to provide the requested information. When plaintiffs objected to the form
21
     of the production, BBC Asset produced a 2,269-page document that appears to be a spreadsheet
22

23   converted into a static PDF, with significant redactions obscuring sales information regarding

24   non-Kona brands. Plaintiffs seek to compel production of the spreadsheet as kept in the ordinary
25   course of business and without redactions. In support of the motion, plaintiffs filed under seal an
26

27
     ORDER GRANTING PLAINTIFFS’
28   MOTION TO COMPEL - 1
                Case 2:19-cv-00290-RSL Document 266 Filed 04/27/20 Page 2 of 5



 1   excerpt of the redacted document.1 BBC Assets seeks an order protecting from disclosure
 2   irrelevant and confidential commercial information contained in the responsive spreadsheets.
 3
            BBC Assets’ production raises two separate concerns. The first involves the conversion
 4
     of a functional spreadsheet into a series of image files. Pursuant to Rule 34(b)(2)(E)(ii), “unless
 5

 6   otherwise stipulated or ordered by the court . . . a party must produce [electronically stored

 7   information] in a form or forms in which it is ordinarily maintained or in a reasonably usable
 8   form or forms.” The advisory committee’s comments to the 2006 amendment further clarify the
 9
     obligations of a responding party:
10
            The rule does not require a party to produce electronically stored information in
11          the form it which it is ordinarily maintained, as long as it is produced in a
12          reasonably usable form. But the option to produce in a reasonably usable form
13
            does not mean that a responding party is free to convert electronically stored
            information from the form in which it is ordinarily maintained to a different form
14
            that makes it more difficult or burdensome for the requesting party to use the
15          information efficiently in the litigation.
16
     Fed. R. Civ. P. 34 advisory committee’s note (2006). BBC Assets’ initial production was plainly
17
     insufficient under the rule: the summaries were not in the form in which the information was
18

19   ordinarily maintained, nor did it have the functionality of the native format that made it so

20   valuable for business purposes and which would enable plaintiffs to use the information
21
            1
22            In response to plaintiffs’ motion to seal the excerpt, BBC Assets argues that the document
     should be withdrawn from the record, rather than unsealed, apparently under LCR 5(g)(6). That
23   provision applies only where the party relying on the document has requested that it be withdrawn if the
     request for seal is denied. That is not the case here. Plaintiffs rely on the sealed document to show the
24   nature and scope of defendant’s production: the local civil rules do not allow defendant to control the
     evidence on which plaintiffs can rely.
25

26          In the alternative, BBC Assets agrees that the excerpt should remain under seal. Plaintiff’s
     motion (Dkt. # 208) is therefore GRANTED.
27
     ORDER GRANTING PLAINTIFFS’
28   MOTION TO COMPEL - 2
                Case 2:19-cv-00290-RSL Document 266 Filed 04/27/20 Page 3 of 5



 1   efficiently. The PDF images of the spreadsheets suffer from similar problems. Even if the PDF
 2   images of the spreadsheet pages are “readable” and “searchable” (Dkt. # 211 at 4), they cannot
 3
     be sorted or filtered as the original spreadsheet could be. Thus, they are likely not in a
 4
     “reasonably usable form” for purposes of Rule 34(b)(2)(E). See Laub v. Horbaczewski, 331
 5

 6   F.R.D. 516, 527 (C.D. Cal. 2019) (“the drafters of Rule 34(b)(2)(E) expected that parties

 7   producing electronically stored information would provide it in a form that permitted ‘text
 8   searching technologies, like filtering, grouping, and ordering’ so that the requesting parties could
 9
     organize it themselves”) (citations omitted).2
10
            In its motion for a protective order, BCC Assets implicitly acknowledges the functional
11
     limitations of its PDF production and offers instead a report in Excel format that contains all of
12

13   the relevant information responsive to plaintiffs’ discovery request while filtering/hiding

14   irrelevant and commercially sensitive information regarding non-Kona brands and sales. This
15   brings up the second concern regarding BCC Assets’ production: is a party permitted to redact
16
     material from responsive documents? If the redaction is based on the producing party’s unilateral
17
     assessment of relevance, the answer is generally “no.” See Toyo Tire & Rubber Co. v. CIA
18
     Wheel Grp., 2016 WL 6246384, at *2 (C.D. Cal. Feb. 23, 2016) (producing party “may not
19

20   redact otherwise responsive documents because those documents contain irrelevant material”);

21   Bonnell v. Carnival Corp., 2014 WL 10979823, at *4 (S.D. Fla. Jan. 31, 2014) (the “better,
22   less-risky approach” is not to allow parties “the carte blanche right to willy-nilly redact
23
     information from otherwise responsive documents in the absence of privilege, merely because
24

25          2
             The Stipulated ESI Protocol that BCC Assets negotiated with plaintiffs recognizes that
26   spreadsheets and databases are not easily reviewable in PDF and provides that such files “should be
     produced in native format.” Dkt. # 207-5 at ¶ 4.e.
27
     ORDER GRANTING PLAINTIFFS’
28   MOTION TO COMPEL - 3
               Case 2:19-cv-00290-RSL Document 266 Filed 04/27/20 Page 4 of 5



 1   the producing party concludes on its own that some words, phrases, or paragraphs are somehow
 2   not relevant”). The applicability of the general rule to Excel workbooks and other potentially
 3
     expansive databases has not been fully explored. While spreadsheets are considered a single
 4
     “document” under the discovery rules, they are often designed to pivot, storing vast quantities of
 5

 6   information regarding disparate business ventures, product lines, marketing outlets, etc., that can

 7   then be queried or otherwise manipulated to produce specific reports of interest to the user. At
 8   least one court has recognized that, with regards to multi-volume manuals or large documents
 9
     that are internally separate, “if entire sections are clearly and convincingly irrelevant, they may
10
     be redacted.” Evon v. Law Offices of Sidney Mickell, 2010 WL 455476, at *2 (E.D. Cal. Feb. 3,
11
     2010).
12

13            The Court need not resolve this issue because BCC Assets’ refusal to produce (and

14   request for a protective order) is not based solely on a relevance objection. Rather, BCC Assets
15   argues that the information it has withheld is highly confidential and its disclosure in this
16
     litigation would put it at a competitive disadvantage. Under Rule 26(c)(1)(G), the Court may, for
17
     good cause, issue an order requiring that confidential commercial information not be revealed or
18
     be revealed only in a specified way. BCC Assets has shown good cause for preventing disclosure
19

20   of its customers and price lists for non-Kona branded coffees to its competitors in the coffee

21   industry. But BCC Assets has already stipulated to what the appropriate protections are in such
22   circumstances. The Protective Order entered in this litigation allows BCC Assets to designate as
23
     for “Plaintiffs’ Outside Counsel Only” information that it deems inappropriate to be shared with
24
     another party for competitive or proprietary business reasons. The parties agreed that this level
25
     of protection would be appropriate where the disclosure of information to a competitor would be
26

27
     ORDER GRANTING PLAINTIFFS’
28   MOTION TO COMPEL - 4
             Case 2:19-cv-00290-RSL Document 266 Filed 04/27/20 Page 5 of 5



 1   highly prejudicial to their businesses: the designation limits the disclosure to plaintiffs’ outside
 2   counsel. Dkt. # 148 at 3. While a stipulated protective order does not waive a party’s right to
 3
     request additional protections in particular circumstances, BCC Assets has not shown why the
 4
     agreed restrictions on the way in which commercially-sensitive information will be produced are
 5

 6   insufficient or should be altered at this stage of the proceeding.

 7

 8          For all of the foregoing reasons, plaintiffs’ motion to compel (Dkt. # 206) and motion to
 9
     seal (Dkt. # 208) are GRANTED. BCC Assets’ motion for a protective order (Dkt. # 211) is
10
     DENIED. BCC Assets shall, within seven day of the date of this Order, produce the information
11
     contained in the document stamped BCC 000172-002441 in native form and without redactions.
12

13   BCC Assets may, if appropriate, designate the supplemental production as for “Plaintiffs’

14   Outside Counsel Only” under the terms of the Protective Order entered by the Court on
15   September 18, 2019.
16

17
            Dated this 27th day of April, 2020.
18

19
                                                A ___
                                                Robert S. Lasnik
20                                              United States District Judge

21

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFFS’
28   MOTION TO COMPEL - 5
